Citation Nr: 0507793	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  00-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2000.  In May 2001 the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  In August 2001, the Board, noting that service 
connection had been previously denied by VA prior to the 
current adjudication, found that the veteran's claim for 
service connection for an acquired psychiatric disorder had 
been reopened, and accordingly remanded the case for 
additional development of the record.  In a decision dated in 
May 2003, the Board denied the appeal.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an August 2004 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision as to the issue of service connection for a 
psychiatric disorder be vacated and remanded; an additional 
issue of service connection for PTSD was not appealed to the 
Court.  An August 2004 Court order granted the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The parties in this case filed a joint motion for remand, 
citing failure to attempt to obtain records of the veteran's 
psychiatric treatment prior to service.  Thus, the RO must 
make all reasonable attempts to obtain these records.  (The 
joint motion also indicated that service medical records, 
including pre-induction and entrance examinations, were 
missing; however, these records are currently associated with 
the claims file, and, thus, that action has been 
accomplished.)  


In addition, in reviewing the record, the Board observes that 
in his initial claim received in September 1989, the veteran 
said he had been treated at the East Nassau Medical Group, 
with an address provided at that time as well, for depression 
from 1970 to 1988.  These records should be obtained, if 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO should also attempt to obtain all other evidence of the 
veteran's treatment or evaluation for a psychiatric condition 
between his discharge from service and April 1987, the date 
of the first post-service record currently on file.  This 
includes obtaining all records from the Northport VA Medical 
Center (VAMC), as well as any available private records of 
treatment during this time.  In addition, such records should 
include any evaluations he underwent in the employment 
context.  In this regard, at his hearing in May 2001, he 
testified:

For the first year when I got back to New York to my job 
I couldn't ride a subway.  I couldn't do anything.  It 
took me a year to go back to work.  My job, they didn't 
want to take me back.  I had to go through a chain of 
psychiatrists.  It was a mess.  It took a year before I 
went back to work.

He should be asked to more specifically identify the 
locations and dates of the psychiatric evaluations at this 
time, and the RO should obtain any records he identifies.  

Finally, the Board points out that subsequent to the May 2003 
Board decision, there was a change in the interpretation of 
the law with respect to the adjudication of claims involving 
the application of the presumption of soundness.  In 
particular, it was determined that 38 C.F.R. § 3.304(b), 
relied upon in the May 2003 Board decision in this case, is 
inconsistent with 38 U.S.C.A. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  Instead, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show, by clear and unmistakable evidence, both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  Cotant 
v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  Moreover, in order to rebut the presumption of 
soundness, VA must establish there was no aggravation, 
without any requirement that the veteran first show that the 
disease or injury increased in severity during service.  
VAOPGCPREC 3-2003.  The requirement that an increase in 
disability be shown before the presumption of aggravation 
applies, set forth in 38 C.F.R. § 3.306(b), was held to apply 
only to the presumption of aggravation under 38 U.S.C.A. § 
1153, and not to the presumption of sound condition under 38 
U.S.C.A. § 1111.  Id.  

This interpretation must be applied upon readjudication of 
the claim at issue on the merits.  In addition, to facilitate 
such a decision, the veteran should be afforded another 
examination, which requests that the opinion be stated in 
terms of certainty.  

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following: 

1  Request that the veteran provide any 
evidence in his possession that pertains 
to the claim, to specifically include any 
records in his possession of psychiatric 
treatment or evaluation from the time of 
his discharge from service until April 
1987.  If he does not have the records 
himself, ask him to identify all 
treatment or evaluations he received for 
a psychiatric condition from the time of 
his discharge from service until April 
1987.  This includes the locations and 
approximate dates of any evaluations he 
underwent in connection with employment, 
such as he mentioned in his May 2001 
hearing, cited above.  Obtain any records 
sufficiently identified by the veteran.

2.  After securing appropriate 
authorizations, and any additional 
information the veteran may have regarding 
current location, make reasonable efforts 
to obtain the records of Abraham Gralnick, 
M.D., whose address at that time is listed 
on the May 1964 separation examination 
report; and the East Nassau Medical Group, 
identified, with an address, in the 
veteran's initial compensation claim, 
received in September 1989.  Since the 
treatment would have been some years ago, 
ask the veteran to submit copies of the 
treatment records, if he has them in his 
possession, before attempting to obtain 
them from the providers.

3.  Thereafter, schedule the veteran for a 
VA psychiatric examination, to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be made available to the examiner for 
review.  The examiner is requested to 
render an opinion as to the following, 
based on the evidence of record:  (1) 
Whether a chronic acquired psychiatric 
disorder undebatably (i.e., clearly and 
unmistakably) existed prior to service; 
(2) and, if so, the examiner is requested 
to render an opinion as whether the 
disorder undebatably was not aggravated by 
service.  
(3)  Regardless of (1) and (2), whether a 
psychiatric disorder shown in service is 
etiologically related to any currently 
shown acquired psychiatric disorder.  The 
complete rationale for all opinions 
expressed should be provided, and, with 
respect to (1) and (2), if the examiner 
cannot provide an opinion with the degree 
of certainty requested, provide an 
explanation.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the RO finds the 
presumption of soundness to be applicable, 
the claim should be adjudicated in light 
of the standard set forth in VAOPGCPREC 3-
2003, cited above, i.e., clear and 
unmistakable evidence, both of existence 
prior to service and that the disease or 
injury was not aggravated by service, are 
required to rebut the presumption of 
soundness.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




